Title: To Benjamin Franklin from William Strahan, [May 1773?]
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
New Street Thursday Afternoon [May, 1773?]
Dont forget your Appointment tomorrow at 3, or soon after. I send you herewith the 10th. Vol. of the Statutes; but the American Tea Act is not yet printed, but will be done in a Day or two. I am Dear Sir Most affectionately Yours
Will: Strahan
 
Addressed: To / Dr. Franklin / Craven Street
[In another hand] At Mr Nelson’s / In Bush Lane / Scotch Yard / Cannon Street.
